Citation Nr: 0706965	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-20 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder, 
schizophrenia, anxiety disorder, and/or depression.  

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability and for alcoholism claimed as 
secondary to a psychiatric disability.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In June 2006, the veteran testified before 
the undersigned Veterans Law Judge seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
schizophrenia, anxiety disorder, and/or depression.  He also 
claims service connection for alcoholism, claimed as 
secondary to a psychiatric disability.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  Service connection may be awarded 
for any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Regarding service connection claims for PTSD, service 
connection requires medical evidence establishing a diagnosis 
of the disorder, credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  

In the present case, the veteran has claimed that his 
stressors include being assaulted while on leave during 
active duty, being subjected to incoming rounds in Vietnam, 
finding a knife between his legs when he woke up once, being 
beaten by a corporal who was on drugs in Vietnam, and having 
a friend die in his arms of a heroin overdose in Vietnam.  
The RO sent the veteran a PTSD questionnaire in August 2002.  
The veteran did not respond specifically to the letter and 
instead referred to the RO to his VA outpatient treatment 
records for information concerning his claimed stressors.  

The Board notes that generally a review of the VA treatment 
records does not provide the specific information necessary 
to verify most of the claimed stressors.  However, the 
veteran's service personnel records confirm that in November 
1972, while on leave from active military service, the 
veteran was robbed and assaulted at gunpoint.  This stressor 
incident is confirmed by both military and civilian records, 
and is therefore conceded by the Board.  The Board notes 
further that an October 1971 service medical record indicates 
that the veteran sought treatment for an injury to his face 
after having been in a fight.  The veteran has testified that 
the October 1971 treatment could have been due to the assault 
by the corporal.  Additionally, the veteran has submitted VA 
medical treatment records which confirm a current diagnosis 
of PTSD.  However, the records do not reflect a nexus between 
the veteran's in-service stressor and his current diagnosis.  
For this reason, a VA medical examination and opinion 
statement is necessary.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  
Further, since this case must be remanded and the veteran's 
medical records do not contain sufficient detail to attempt 
verification of the veteran's other claimed stressors, the 
veteran should be provided another opportunity prior to 
examination to provide more specific information that may be 
capable of verification.

The veteran also seeks service connection for alcoholism, 
claimed as secondary to a psychiatric disability.  Generally, 
compensation shall not be paid if the disability claimed was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006).  However, 
in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of 38 U.S.C.A. § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  Hence, this claim is 
not precluded as a matter of law, and may be considered on 
the merits.  

Nonetheless, the veteran's service connection claim for 
alcoholism is inextricably intertwined with his service 
connection claim for a psychiatric disability, and must 
therefore be deferred pending resolution of the latter issue.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should once again be asked 
to provide a comprehensive statement 
containing as much detail as possible 
regarding the stressor or stressors to 
which he alleges he was exposed in 
service.  He should be asked to provide to 
the best of his ability any additional 
information including detailed 
descriptions of stressful events, 
including all dates, places, and 
identifying information concerning any 
other individuals involved in the 
stressful events, including the names, 
ranks, and units of assignment, the 
veteran's unit of assignment at the time 
of each incident, and any other 
identifying detail.  The veteran is hereby 
advised that this information is crucial 
in searching for verifying information.

2.  If the veteran responds to the above 
and provides the requested information, 
the AMC should contact the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) and any other appropriate 
custodian of records, and attempt to 
independently verify his claimed 
stressors.  Provide JSRRC with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.

3.  The AMC should prepare a report which 
details the nature of the specific 
stressor or stressors established by the 
record including the documented November 
1972 assault.

4.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the existence and etiology of 
any current psychiatric disability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination and he or she should be 
provided with the report of verified 
stressors prepared by the AMC pursuant to 
number three (3) above.  The examination 
should include any tests considered 
necessary by the examiner.  The examiner's 
attention is directed to the veteran's 
service personnel records, which confirm 
that he was robbed and assaulted at 
gunpoint in January 1973, while on active 
duty and to the October 1971 medical 
treatment provided the veteran following a 
fight.  After fully reviewing the record 
and examining the veteran, the examiner 
should note whether the veteran currently 
has any current psychiatric disabilities, 
to include PTSD.  If so, for PTSD or any 
psychiatric disability diagnosed, the 
examiner should also state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability began during military 
service, or is otherwise related to the 
veteran's verified in-service stressor.  
The Board notes that only those stressors 
such as the veteran's robbery and assault 
that have been verified n the record are 
the only stressors which may be considered 
by VA in determining if PTSD or any other 
psychiatric disability is present.  If the 
examiner determines the veteran's PTSD or 
any other psychiatric disability is 
related to his in-service stressor(s), the 
examiner should also indicate the medical 
probability that the veteran's alcoholism 
is due to, the result or is a symptom of 
his psychiatric disability.  The medical 
basis for all opinions expressed should 
also be given.  

5.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's service 
connection claims for a psychiatric 
disability and for alcoholism secondary to 
a psychiatric disability.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


